Title: From George Washington to Jeremiah Wadsworth, 18 June 1778
From: Washington, George
To: Wadsworth, Jeremiah


                    
                        Sir.
                        Head Quarters [Valley Forge] 18th June 1778.
                    
                    You are immediately to appoint an active person in your department, for the purpose of collecting and taking possession of any provisions which the enemy may have left behind them in Philadelphia—as well as for making any other necessary arrangements there relative to your department—particular orders for which he will receive from Major General Arnold, who will command in the city. I am Sir your most obedt Servt
                    
                        Go: Washington
                    
                 